Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-13 are objected to because of the following informalities:  Place a “,” after claim 11 in claim 12 and place a “,” after claim 12 in claim 13.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Replace claim 15, with “claim 14”.  Claim 15 is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the crosslinker comprises…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 8-14, 17, 19, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,737,477 to Figg (Cited on ISR) in view of U.S. Patent No. 5,945,473 to Kielbania et al.
As to claims 1, 4-6, Figg discloses aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, a polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5), and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 1400 daltons, 13.8 parts by weight of neopentyl glycol, 67.2 parts by weight of dimethylolpropionic acid, and 363.6 parts by weight of 4,4-dicyclohexylmethane diisocyanate.  The polyurethane is grafted with hydroxylpropyl methacrylate to obtain the adhesive composition (Examples 1-2).  The content of hydrophilic component is 5.6% (DMPA % by weight / % by weight of each component).  The polyester polyol would inherently have the claimed HLB of less than 10 based on the applicants’ disclosure HLB = 20*Mh/M, wherein there is no hydrophilic portion in the polyester polyol of Figg.
Figg does not expressly disclose the limitation pressure sensitive adhesive.
However, Kielbania teaches aqueous polyurethane adhesives comprising hydroxylalkyl(meth)acrylates and polymeric performance enhancers (PPE), which is the same Figg and further teaches that the choice of the particular ethylenically unsaturated monomer and PPE can be selected to produce particular adhesives that include pressure sensitive adhesives (8:21-30).  Accordingly, the position is taken that the Figg adhesive could be used as a 
As to claim 3, Figg in view of Kielbania further teaches that the hydrophilic polymerized units are derived from polyethylene glycol (9:19-26 to Figg and 4:55-5:15).  Accordingly, the position is taken that it would have been obvious to substitute DMPA for the non-ionic polyethylene glycol taught in Figg and Kielbania because they are taught as suitable alternatives for providing water-dispersible polyurethanes.
As to claim 8, Figg teaches that a suitable alternative polyisocyanate is the liquid bis(4-isocyanatocyclohexyl)methane with a trans/trans content of up to 30% by weight as taught in the references (4:43-48).  Accordingly, it would have been obvious to use the liquid HMDI component because a polyisocyanate in liquid form enables an operator to handle them by means of pumping devices without any necessisty to provide heated storage facilities as taught in GB-1127338 (equivalent to DE-1618795 cited by Figg).
As to claim 9, Figg teaches suitable phthalic acids including ortho and meta-position (5:7).
As to claim 10, Figg teaches Pripol 1013 as the dimerized fatty acid that contains 36 carbon atoms (Example 1).
As to claims 11-13, Figg teaches suitable ethylenically unsaturated reactants that would react pendent to the polyurethane that include 2 to 10% by weight of trimethylolpropane diallyl ether (11:64-66).

As to claim 17, Figg teaches a content of hydrophilic component is 5.6% (DMPA % by weight / % by weight of each component).  This sits within the amount discussed in the current specification.  Acccordingly, the content of acid functional groups would be met.
As to claims 19 and 21, Figg teaches suitable crosslinker agents including 2 to 10% by weight of trimethylolpropane diallyl ether (11:64-66) and also crosslinkers obtainable by reacting the acid in the acrylic acid component with alkylene oxide (11:45-46).
As to claims 23-24 with regard to the peel rate and chemical resistance, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. peel rate and chemical resistance would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,737,477 to Figg (Cited on ISR) in view of U.S. Patent No. 5,945,473 to Kielbania et al. that has been explained above and is applied here as such in view of EP-2921541 to Zhao et al.

Figg does not expressly disclose an amorphous polyester polyol.
Zhao teaches aqueous polyurethane dispersion adhesives comprising at least one amorphous polyester polyol (Abstract).
Accordingly, the position is taken that it would have been obvious to incorporate the amorphous polyester polyol of Zhao to the composition of Figg to improve the open time of the adhesive (0004).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,737,477 to Figg (Cited on ISR) in view of U.S. Patent No. 5,945,473 to Kielbania et al. that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2014/0088246 to Morikami et al.
As to claim 18, Figg discloses aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, a polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5), and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 1400 daltons, 13.8 parts by weight of neopentyl glycol, 67.2 parts by weight of dimethylolpropionic acid, and 363.6 parts by weight of 4,4-dicyclohexylmethane diisocyanate.  The polyurethane is grafted with hydroxylpropyl methacrylate to obtain the adhesive composition (Examples 1-2).
Figg does not expressly disclose the weight average molecular weight.
Morikami discloses aqueous resin dispersions suitable for adhesive applications that have molecular weights that range from 100,000 to above 200,000.
At the time of filing it would have been obvious to a person of ordinary skill in the art to maintain the molecular weight within the claimed range because at less than 100,000 the film is weak and a swelling rate becomes to high (0070).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763